11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Deborah Bowen,                                 * From the 32nd District
                                                 Court of Fisher County,
                                                 Trial Court No. 3313.

Vs. No. 11-13-00114-CR                         * April 30, 2015

The State of Texas,                            * Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Bailey, J., and McCall, sitting by
                                                 assignment)
                                                 (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed.